

SERIES B UNIT AGREEMENT
This SERIES B UNIT AGREEMENT (this “Agreement”) is executed and agreed to as of
December 1, 2015 (the “Effective Date”), between Nexeo Solutions Holdings, LLC,
a Delaware limited liability company (the “Company”) and David A. Bradley (the
“Employee”).
Capitalized terms used in this Agreement but not defined in the body hereof are
defined in Exhibit A.
WHEREAS, the Amended and Restated Limited Liability Company Agreement of the
Company (as amended, supplemented and restated from time to time, the “LLC
Agreement”) authorizes the issuance by the Company of Series B Units;
WHEREAS, the Company desires to issue to the Employee on the terms and
conditions hereinafter set forth, and the Employee desires to accept on such
terms and conditions, the number of Series B Units specified herein; and
WHEREAS, the Company and the Employee desire to agree to certain repurchase and
forfeiture restrictions which shall apply to Series B Units held by the
Employee.
NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations contained herein and other good and valuable consideration, the
Company and the Employee agree as follows:
1.    Issuance of Series B Units. The Company hereby issues to the Employee
357,143 B-5 Units on the Effective Date. Each Series B-5 Unit has a Threshold
Value of $1.40. The Series B-5 Units are intended to constitute “profits
interests” within the meaning of Revenue Procedures 93-27 and 2001-43 (or the
corresponding requirements of any subsequent guidance promulgated by the United
States Internal Revenue Service or other applicable law), and thus the capital
account associated with each such Series B-5 Unit at the time of its issuance
shall be equal to zero dollars ($0.00). The Series B-5 Units issued by the
Company to the Employee pursuant to this Agreement are referred to herein as the
“Granted Series B-5 Units.”
2.    Terms of Issuance of Series B Units.
(a)    As an inducement to Company to enter into this Agreement, the Employee
has entered into an employment relationship with Nexeo Solutions, LLC, a
Delaware limited liability company and a wholly owned Subsidiary of the Company
(“Nexeo Solutions”).
(b)    The Employee agrees that no provision contained in this Agreement shall
entitle the Employee to remain in the employment of the Company, Nexeo
Solutions, or any other Affiliate Controlled by the Company that may from time
to time employ the Employee (any such entity that from time to time employs the
Employee, a “Nexeo Employer”) or any Affiliate of any such entity or affect in
any way the right of any such entity to terminate any such employment at any
time. Any question as to whether and when there has been a termination of any
such employment, and the cause of such termination, shall be determined by the
Board and its determination shall be final; provided, however, that a change in
employment from one Nexeo Employer to another Nexeo Employer will not be
considered a termination of employment for purposes of this Agreement.



--------------------------------------------------------------------------------



(c)    The Employee agrees that the Employee’s execution of this Agreement
evidences the Employee’s intention to be bound by the terms of the LLC
Agreement, in addition to the terms of this Agreement, and acknowledges and
agrees that the Granted Series B-5 Units are subject to all of the terms and
restrictions applicable to Series B Units as set forth in the LLC Agreement and
in this Agreement. On or prior to the Effective Date, the Employee has executed
a counterpart signature page to the LLC Agreement or to an Addendum Agreement
thereto.
(d)    The Employee agrees to make an election under Section 83(b) of the Code
with respect to the Granted Series B-5 Units and to consult with the Employee’s
tax advisor to determine the tax consequences of filing such an election under
Section 83(b) of the Code. The Employee acknowledges that it is the Employee’s
sole responsibility, and not the responsibility of the Company, to file the
election under Section 83(b) of the Code even if the Employee requests the
Company or its managers, directors, officers, employees and authorized
representatives (including attorneys, accountants, consultants, bankers,
lenders, prospective lenders and financial representatives) to assist in making
such filing.
3.    Unvested Series B Units. The Granted Series B-5 Units issued pursuant to
this Agreement shall initially be deemed Unvested Units (“Unvested Series B
Units”) under the LLC Agreement, shall be subject to all of the restrictions on
Unvested Units (as well as on Series B Units, in general) under the LLC
Agreement and shall carry only such rights as are conferred on Unvested Units
under the LLC Agreement. The Unvested Series B Units will become Vested Units
(the “Vested Series B Units”) under the LLC Agreement in accordance with the
provisions of Sections 4 of this Agreement.
4.    Vesting of Granted Series B-5 Units. One hundred percent (100%) of the
Unvested Series B will become Vested Series B Units upon a Liquidity Event or
Change of Control as the case may be; provided, however, that the Employee
remains continuously employed by a Nexeo Employer through the date of the
consummation of such a Liquidity Event. Upon vesting in accordance with this
Section 4, such vested Series B Units shall no longer be subject to the
restrictions on Unvested Series B Units (but shall remain subject to the
restrictions on the Series B Units, in general) under the LLC Agreement and
shall become Vested Series B Units.
5.    Forfeitures, Redemptions and Repurchase Rights in Connection with the
Employee’s Termination of Employment.
(a)    If the Employee voluntarily terminates his employment with a Nexeo
Employer without Good Reason or the Employee’s employment with a Nexeo Employer
is terminated upon the death of the Employee or because the Employee is
determined to be Disabled, then:
(i)    for a period of 180 days from the date of such termination, the Company
shall have the right to redeem, in accordance with Section 7 below, any or all
of the Vested Series B Units held by the Employee on the date of such
termination at the Fair Market Value of such Units as determined by the Company
utilizing the last valuation report issued prior to the date the Company elects
to redeem such Units; and
(ii)    on the date of such termination, the Employee shall forfeit to the
Company all Unvested Series B Units and all rights arising from such Unvested
Series B Units and from being a holder thereof.
(b)    If the Employee’s employment with a Nexeo Employer is terminated by
reason of an Involuntary Termination, then:



--------------------------------------------------------------------------------



(i)    for a period of 180 days from the date of such termination, the Company
shall have the right to redeem, in accordance with Section 7 below, any or all
of the Vested Series B Units (including any Units that become Vested Series B
Unit pursuant to Section 5 held by the Employee on the date of such termination
at the Fair Market Value of such Units as determined by the Company utilizing
the last valuation report issued prior to the date the Company elects to redeem
such Units; and
(ii)    on the date of such termination, the Employee shall forfeit to the
Company all of his Unvested Series B Units and all rights arising from such
Unvested Series B Units.
(c)    If the Employee’s employment with a Nexeo Employer is terminated for
Cause, then:
(i)    on the date of such termination, the Employee shall forfeit to the
Company all of the Employee’s Vested Series B Units and all rights arising from
such Vested Series B Units and from being a holder thereof; and
(ii)    on the date of such termination, the Employee shall forfeit to the
Company all of the Employee’s Unvested Series B Units and all rights arising
from such Unvested Series B Units and from being a holder thereof.
(d)    The forfeitures of Series B Units subject to the terms and conditions of
this Section 6 shall occur immediately and without further action of the
Company, the Employee or any other Person upon the termination giving rise to
such forfeitures (the date of the termination of the Employee’s employment being
the “Trigger Date”).
6.    Procedures for Redemptions of Vested Series B Units.
(a)    Notice of Redemption by Company. If the Company desires to exercise its
rights to redeem any Vested Series B Units that are subject to redemption by the
Company pursuant to Section 6, then the Company shall deliver written notice (a
“Redemption Notice”) to the Employee, the Employee’s legal representative or
guardian, or the executor of the Employee’s estate, as applicable (the “Holder”)
no later than the 180th day after the Trigger Date. The Redemption Notice shall
include the following:
(iii)    the number of Vested Series B Units that the Company desires to redeem
pursuant to its redemption rights under Section 6;
(iv)    with respect to the Vested Series B Units to be redeemed (the “Subject
Units”), the Company’s determination of the aggregate purchase price required to
purchase such Units in accordance with the provisions of Section 6 (the
“Purchase Price”); and
(v)    designation of a reasonable time and place for the closing of the
redemption of the Subject Units, which shall be not less than 16 days nor more
than 30 days after the date of such Redemption Notice.
(b)    The Company may assign the Company’s right to redeem Vested Series B
Units to one or more other Persons (the “Purchase Right Assignee(s)”) in such
amounts as are determined by the Company. The Company shall exercise the right
to redeem Subject Units on behalf of the Purchase Right Assignee(s) by delivery
of a written notice thereof to the Employee no later than the time specified in
Section 7(a) for the Company to give notice of purchase on its own behalf and
such notice shall include substantially the same information as required by
Section 7(a).



--------------------------------------------------------------------------------



(c)    Upon payment of the Purchase Price by the Company, the Subject Units
shall automatically be cancelled without further action by the Company, the
Employee or any other Person.
(d)    Any payment of the Purchase Price for any Subject Units by any Purchase
Right Assignee shall be made via wire transfer of immediately available funds to
an account designated by the Holder.
(e)    The Holder shall execute and deliver all documentation and agreements
reasonably requested by the Company to reflect a redemption or purchase, as
applicable, of Subject Units pursuant to this Agreement, but neither the failure
of the Holder to execute or deliver any such documentation, nor the failure of
the Holder to deposit any Company check, as the case may be, shall affect the
validity of a redemption or purchase, as applicable, of Subject Units pursuant
to this Agreement.
(f)    In connection with any redemption or purchase of Subject Units hereunder,
the Holder shall make customary representations and warranties concerning
(i) such Holder’s valid title to and ownership of the Subject Units, free of all
liens, claims and encumbrances (excluding those arising under applicable
securities laws);
(ii) such Holder’s authority, power and right to enter into and consummate the
sale of the Subject Units;
(iii) the absence of any violation, default or acceleration of any agreement to
which such Holder is subject or by which its assets are bound as a result of the
agreement to sell and the sale of the Subject Units; and
(iv) the absence of, or compliance with, any governmental or third party
consents, approvals, filings or notifications required to be obtained or made by
such Holder in connection with the sale of the Subject Units.
7.    Rights of First Refusal, Drag-Along Rights and Tag-Along Rights. The
Granted Series B Units shall be subject to all terms and conditions relating to
the Company’s Right of First Refusal, the Company’s Drag-Along Rights and the
Employee’s Tag-Along Rights as described in Sections 7.4, 7.5 and 7.6 of the LLC
Agreement, respectively.
8.    Representations and Warranties of the Employee and the Company.
(a)    The Employee represents and warrants to the Company as follows:
(i)    that this Agreement constitutes the legal, valid and binding obligation
of the Employee, enforceable in accordance with its terms, and that the
execution, delivery and performance of this Agreement by the Employee does not
and will not conflict with, violate or cause a breach of any agreement, contract
or instrument to which the Employee is a party or any judgment, order or decree
to which the Employee is subject;



--------------------------------------------------------------------------------



(ii)    that the Employee believes that the Employee has received all the
information the Employee considers necessary in connection with his execution of
this Agreement, that the Employee has had an opportunity to ask questions and
receive answers from the Company and the Employee’s independent counsel
regarding the terms, conditions and limitations set forth in this Agreement and
the business, properties, prospects and financial condition of the Company and
its Subsidiaries and to obtain additional information (to the extent the Company
possesses such information or could acquire it without unreasonable effort or
expense) necessary to verify the accuracy of any information furnished to the
Employee or to which the Employee had access; and
(iii)    that the Employee understands that the Series B Units are not
registered under the Securities Act on the ground that the grant provided for in
this Agreement and the issuance of securities hereunder is exempt from
registration under the Securities Act pursuant to Section 4(2) thereof or
pursuant to Rule 701 promulgated thereunder.
(b)    The Company represents and warrants to the Employee that this Agreement
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms, and that the execution, delivery and performance
of this Agreement by the Company does not and will not conflict with, violate or
cause a breach of any agreement, contract or instrument to which the Company is
a party or any judgment, order or decree to which the Company is subject.
9.    General Provisions.
(a)    Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered, or mailed by certified mail,
return receipt requested by nationally recognized overnight or second-day
delivery service with proof of receipt maintained, at the following addresses
(or any other address that any party may designate by written notice to the
other party, in accordance herewith, except that such notice shall be effective
only upon receipt):
If to the Company to:
Chief Legal Officer
Nexeo Solutions Holdings, LLC
3 Waterway Square Place
Suite 1000
The Woodlands, TX 77380
 
 
If to the Employee to:











Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by certified mail, be deemed received upon the
earlier of actual receipt thereof or five Business Days after the date of
deposit in the United States mail, as the case may be; and shall, if delivered
by nationally recognized overnight or second-day delivery service, be deemed
received on the second Business Day after the date of deposit with the delivery
service.
(b)    Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES OF SUCH STATE.



--------------------------------------------------------------------------------



(c)    Administration. The Board shall supervise the administration and
enforcement of this Agreement according to the terms and provisions hereof and
within the LLC Agreement, and shall have the full discretionary authority and
all of the powers necessary to accomplish these purposes. Without limiting the
generality of the foregoing, the Board shall have all of the powers and duties
specified for it under this Agreement and the LLC Agreement, including the
power, right, and authority:
(i) from time to time to establish rules and procedures for the administration
of this Agreement, which are not inconsistent with the provisions of this
Agreement or the LLC Agreement;
(ii) to construe in its sole discretion all terms, provisions, conditions, and
limitations of this Agreement;
(iii) to correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in this Agreement in such manner and to such
extent as the Board shall deem appropriate;
(iv) to determine which Affiliates shall be considered a Nexeo Employer under
this Agreement; and
(v) to make all other determinations necessary or advisable for the
administration of this Agreement. All decisions, determinations and actions to
be made or taken by the Board pertaining to this Agreement, and all
determinations with respect to Employee’s service with the Company or any Nexeo
Employer, or a termination of service for purposes of this Agreement, shall be
made by the Board; provided, however, the Board, in its sole discretion, may
delegate to one or more employees of the Company or any Nexeo Employer all or
some of its day-to-day administrative or ministerial duties and powers under
this Agreement. All such decisions, determinations, and actions by the Board
shall be final, binding and conclusive on all persons. The members of the Board
shall not be liable for any decision, determination or action taken or omitted
to be taken in connection with the administration of this Agreement.
(d)    Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Company and the
Employee, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall be construed as a waiver of such provisions
or affect the validity, binding effect or enforceability of this Agreement or
any provision hereof.
(e)    Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
Furthermore, in lieu of each such prohibited or unenforceable provision, there
shall be added automatically as a part of this Agreement a provision similar in
terms to such prohibited or unenforceable provision as may be possible and be
legal, valid and enforceable.
(f)    Entire Agreement. This Agreement and the other Transaction Documents
embody the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.



--------------------------------------------------------------------------------



(g)    Counterparts. This Agreement may be executed in one or more counterparts
(including facsimile counterparts), each of which, when so executed and
delivered, shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement. Delivery of a copy of this Agreement
bearing an original signature by facsimile transmission or by electronic mail
shall have the same effect as physical delivery of the paper document bearing
the original signature.
(h)    Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by and
against the Employee, the Company and their respective successors, assigns,
heirs, representatives and estates, as the case may be (including subsequent
holders of Series B Units held by the Employee); provided, however, that rights
and obligations of the Employee under this Agreement shall not be assignable
except in connection with a transfer of Series B Units held by the Employee
permitted under the LLC Agreement. Notwithstanding anything else in this
Agreement or in the LLC Agreement
(i) each of the Series B Units that is initially held by the Employee shall
remain subject to the terms of the LLC Agreement and this Agreement, regardless
of who holds such Units; and
(ii) the effect that the employment of the Employee by the Company, a Nexeo
Employer or their respective Affiliates or events related to such employment
have on the rights of and restrictions on Series B Units, including vesting, and
the rights of the Company with regard to the Granted Series B-5 Units under this
Agreement, shall not be altered by any transfer of any Series B Units. For the
avoidance of doubt, each Permitted Transferee of the Employee who acquires Units
from the Employee pursuant to the LLC Agreement shall be subject to the
provisions of this Agreement as if such Permitted Transferee or Permitted
Transferees were a party or parties to this Agreement.
(i)    Rights of Third Parties. Except for the provisions of Section 7 relating
to the purchase of Vested B Units by the Purchase Right Assignee(s), which are
intended to be enforceable by such Purchase Right Assignee(s), nothing expressed
or implied in this Agreement is intended or shall be construed to confer upon or
give any Person, other than the parties hereto and the estate, legal
representative or guardian of any individual party hereto, any rights or
remedies under or by reason of this Agreement.
(j)    Headings; References; Interpretation. In this Agreement, unless a clear
contrary intention appears:
(i) pronouns in the masculine, feminine and neuter genders shall be construed to
include any other gender and words in the singular form shall be construed to
include the plural and vice versa;
(ii) the term “including” shall be construed to be expansive rather than
limiting in nature and to mean “including, without limitation;”
(iii) the word “or” is inclusive;
(iv) the words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and
words of similar import refer to this Agreement as a whole, including the
Exhibits attached hereto, and not to any particular subdivision unless expressly
so limited;
(v) references to Articles and Sections refer to Articles and Sections of this
Agreement;
(vi) references in any Article or Section or definition to any clause means such
clause of such Article, Section or definition;



--------------------------------------------------------------------------------



(vii) references to Exhibits are to the items identified separately in writing
by the parties hereto as the described Exhibits attached to this Agreement, each
of which is hereby incorporated herein and made a part hereof for all purposes
as if set forth in full herein; (viii) all references to money refer to the
lawful currency of the United States; and
(ix) references to “federal” or “Federal” means U.S. federal or U.S. Federal,
respectively. Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed or resolved against any party hereto, whether under any rule
of construction or otherwise. On the contrary, this Agreement has been reviewed
by each of the parties hereto and shall be construed and interpreted according
to the ordinary meaning of the words used so as to fairly accomplish the
purposes and intentions of the parties hereto. The Article and Section titles
and headings in this Agreement are inserted for convenience of reference only
and are not intended to be a part of, or to affect the meaning or interpretation
of, this Agreement.
(k)    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby and the termination of this
Agreement.
(l)    Adjustment. In the event that the Board determines that any distribution
(whether in the form of cash, Units, other securities, or other property),
recapitalization, split, reverse split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase, or exchange of Units or other
securities of the Company, issuance of warrants or other rights to purchase
Units or other securities of the Company, or other similar transaction or event
affects the Units such that an adjustment is determined by the Board to be
appropriate in order to prevent the dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement, then the
Board shall, in such manner as it may deem equitable, in its sole discretion,
adjust any or all of the terms of this Agreement and/or the number of
outstanding Granted Series B-5 Units or, if deemed appropriate, make provision
for a cash payment to the holder of an outstanding Granted Series B-5 Unit.



--------------------------------------------------------------------------------



(m)    Arbitration; Waiver of Jury Trial. The Company and the Employee agree to
the resolution by binding arbitration of all claims, demands, causes of action,
disputes, controversies or other matters in question (“claims”) whether or not
arising out of this Agreement, whether sounding in contract, tort or otherwise
and whether provided by statute or common law, that the Company may have against
the Employee or that the Employee may have against the Company or its parents,
subsidiaries and affiliates, and each of the foregoing entities’ respective
officers, directors, employees or agents in their capacity as such or otherwise;
except that this agreement to arbitrate shall not limit the Company’s right to
seek equitable relief, including injunctive relief and specific performance, and
damages in a court of competent jurisdiction. The Company and the Employee agree
that any arbitration shall be in accordance with the Federal Arbitration Act
(“FAA”) and, to the extent an issue is not addressed by the FAA, with the
then-current National Rules for the Resolution of Employment Disputes of the
American Arbitration Association (“AAA”) or such other rules of the AAA as
applicable to the claims being arbitrated. If a party refuses to honor its
obligations under this agreement to arbitrate, the other party may compel
arbitration in either federal or state court. The arbitrator shall apply the
substantive law of the State of Delaware (excluding Delaware choice-of-law
principles that might call for the application of some other state’s law), or
federal law, or both as applicable to the claims asserted. The arbitrator shall
have exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of this agreement to arbitrate,
including any claim that all or part of this Agreement is void or voidable and
any claim that an issue is not subject to arbitration. The parties agree that
venue for arbitration will be in Wilmington, Delaware, and that any arbitration
commenced in any other venue will be transferred to Wilmington, Delaware, upon
the written request of any party to this Agreement. In the event that an
arbitration is actually conducted pursuant to this Section 10(m), the party in
whose favor the arbitrator renders the award shall be entitled to have and
recover from the other party all costs and expenses incurred, including
reasonable attorneys’ fees, expert witness fees, and costs actually incurred.
Any and all of the arbitrator’s orders, decisions and awards may be enforceable
in, and judgment upon any award rendered by the arbitrator may be confirmed and
entered by, any federal or state court having jurisdiction. All proceedings
conducted pursuant to this agreement to arbitrate, including any order, decision
or award of the arbitrator, shall be kept confidential by all parties. EACH
PARTY ACKNOWLEDGES THAT, BY SIGNING THIS AGREEMENT, SUCH PARTY IS KNOWINGLY AND
VOLUNTARILY WAIVING ANY RIGHT THAT SUCH PARTY MAY HAVE TO A JURY TRIAL OR A
COURT TRIAL OF ANY COVERED CLAIM ALLEGED BY SUCH PARTY.
(n)    WAIVER OF CERTAIN DAMAGE CLAIMS. NOTWITHSTANDING ANYTHING IN ANY
TRANSACTION DOCUMENTS TO THE CONTRARY, TO THE FULLEST EXTENT PERMITTED BY LAW,
NEITHER THE COMPANY NOR ANY COVERED PERSON SHALL BE LIABLE TO THE COMPANY, TO
ANY MEMBER OR TO ANY OTHER PERSON MAKING CLAIMS ON BEHALF OF THE FOREGOING FOR
CONSEQUENTIAL, EXEMPLARY, PUNITIVE, INDIRECT OR SPECIAL DAMAGES, INCLUDING
DAMAGES FOR LOSS OF PROFITS, LOSS OF USE OR REVENUE OR LOSSES BY REASON OF COST
OF CAPITAL, ARISING OUT OF OR RELATING TO ANY TRANSACTION DOCUMENT, THE BUSINESS
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, THE GRANTING OR WITHHOLDING OF ANY
APPROVAL REQUIRED UNDER THE LLC AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THE TRANSACTION DOCUMENTS, REGARDLESS OF WHETHER BASED ON CONTRACT, TORT
(INCLUDING NEGLIGENCE), STRICT LIABILITY, VIOLATION OF ANY APPLICABLE DECEPTIVE
TRADE PRACTICES ACT OR SIMILAR LAW OR ANY OTHER LEGAL OR EQUITABLE DUTY OR
PRINCIPLE, AND THE COMPANY AND EACH COVERED PERSON RELEASE EACH OF THE OTHER
SUCH PERSONS FROM LIABILITY FOR ANY SUCH DAMAGES.



--------------------------------------------------------------------------------



(o)    Spouses.
(i)    The Employee’s spouse shall be required to execute a spousal consent in
substantially the form required to be executed by spouses of members of the
Company in the LLC Agreement (the “Spousal Agreement”) to evidence such spouse’s
agreement and consent to be bound by the terms and conditions of this Agreement
and the LLC Agreement as to such spouse’s interest, whether as community
property or otherwise, if any, in the Series B Units held by the Employee. If
the spouse of the Employee fails to execute the Spousal Agreement, until such
time as the Spousal Agreement is duly executed, the Employee’s economic rights
associated with his or her Series B Units will be suspended and not subject to
recovery.
(ii)    In the event of a property settlement or separation agreement between
the Employee and his spouse, the Employee will use his best efforts to assign to
his spouse only the right to share in profits and losses, to receive
distributions, and to receive allocations of income, gain, loss, deduction or
credit or similar item to which the Employee was entitled, with respect to the
Employee’s Series B Units to the extent assigned to the Employee’s spouse.
(iii)    If a spouse or former spouse of the Employee acquires all or a portion
of the Series B Units held by the Employee as a result of any property
settlement or separation agreement, such spouse or former spouse hereby grants
an irrevocable power of attorney (which will be coupled with an interest) to the
Employee to give or withhold such approval as the Employee will himself or
herself approve with respect to such matter and without the necessity of the
taking of any action by any such spouse or former spouse. Such power of attorney
will not be affected by the subsequent disability or incapacity of the spouse or
former spouse granting such power of attorney. Furthermore, such spouse or
former spouse agrees that the Company will have the option at any time to
purchase all, but not less than all, of such Series B Units at Fair Market Value
as determined by the Company utilizing the last valuation report issued prior to
the date the Company elects to redeem such Units.
(p)    Sections 83 and 409A of the Code. The parties intend for the issuance of
the Granted Series B-5 Units to be a transfer of property within the meaning of
Section 83 of the Code rather than a deferral of compensation pursuant to
Section 409A of the Code. Accordingly, this Agreement and the issuance of the
Granted Series B-5 Units shall be construed and interpreted in accordance with
such intent and any action required by either of the parties pursuant to this
Agreement will be provided in such a manner that the Granted Series B-5 Units
shall not become subject to the provisions of Section 409A of the Code,
including any IRS guidance promulgated with respect to Section 409A; provided,
however, in no event shall any such action to comply with Section 409A reduce
the aggregate amount of the benefit provided or payable to the Employee
hereunder unless expressly agreed in writing by the Employee.
[Signature Page Follows]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
NEXEO SOLUTIONS HOLDINGS, LLC




/s/ Michael B Farnell, Jr.    
Name: Michael B. Farnell, Jr.
Title: Executive Vice President, Chief Legal Officer, and Secretary




EMPLOYEE




/s/ David A. Bradley     
David A. Bradley

 





--------------------------------------------------------------------------------




EXHIBIT A
DEFINED TERMS
“Addendum Agreement” has the meaning assigned to such term in the LLC Agreement.
“Adjusted EBITDA” means the Company’s earnings before interest, taxes,
depreciation and amortization for the applicable year, adjusted as the Company
deems necessary to reflect extraordinary or non-recurring events, including,
without limitation, acquisitions, divestitures and other similar transactions.
“Affiliate” has the meaning assigned to such term in the LLC Agreement.
“Board” has the meaning assigned to such term in the LLC Agreement.
“Business Day” has the meaning assigned to such term in the LLC Agreement.
“Cause” means (1) a breach by the Employee of the Employee’s professional
obligations to the Company (other than as a result of physical or mental
incapacity) which constitutes nonperformance by the Employee of his obligations
and duties as determined by the Board (which may, in its sole discretion, give
the Employee notice of, and the opportunity to remedy, such breach), (2)
commission by the Employee of an act of fraud, embezzlement, misappropriation,
willful misconduct or breach of fiduciary duty against the Company or any of its
affiliates or other conduct harmful or potentially harmful to the Company’s or
any of its affiliate’s best interest, as reasonably determined by a majority of
the members of the Board, (3) the Employee’s conviction, plea of no contest or
nolo contendere, deferred adjudication or unadjudicated probation for any felony
or any crime involving moral turpitude, (4) the failure of the Employee to carry
out, or comply with, in any material respect, any lawful directive of the Board
(which the Board, in its sole discretion, may give the Employee notice of, and
an opportunity to remedy), or (5) the Employee’s unlawful use (including being
under the influence) or possession of illegal drugs.
“Change of Control” means the occurrence of any of the following events after
the Effective Date: (1) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Nexeo Solutions on a consolidated basis with its Affiliates to
any person or group of related persons (within the meaning of Section 13(d) of
the Exchange Act), other than to the Company and/or its Affiliates; or (2) (i)
any person or group (within the meaning of Section 13(d) of the Exchange Act)
(other than the Company and/or its Affiliates) becoming the beneficial owner
(within the meaning of Section 13(d) of the Exchange Act), directly or
indirectly through any equity purchase, reorganization, merger, consolidation or
other transaction, of securities representing more than 40% of the aggregate
outstanding voting power of Nexeo Solutions and (ii) the Company and its
Affiliates beneficially owning (within the meaning of Section 13(d) of the
Exchange Act), directly or indirectly, in the aggregate a lesser percentage of
the voting power of the Nexeo Solutions than such other person or group (within
the meaning of Section 13(d) of the Exchange Act); but excluding, in each case,
(x) any transfer or transfers by the Company and its Affiliates, directly or
indirectly, of a beneficial interest in any equity securities of the Nexeo
Solutions to any person or group (within the meaning of Section 13(d) of the
Exchange Act) or (y) an Equity Syndication.
“Code” has the meaning assigned to such term in the LLC Agreement.



--------------------------------------------------------------------------------



“Company Market Value” means, at the time of the applicable valuation, the
difference between (a) the aggregate fair market value of all Company assets and
(b) the aggregate amount of all debts and other liabilities (including an
appropriate value, if any, for contingent liabilities of the Company) of the
Company and its Subsidiaries (including any unpaid tax distributions that are
payable for any calendar year prior to the date of such valuation).
“Controlled by” has the meaning assigned to such term in the LLC Agreement.
“Covered Person” has the meaning assigned to such term in the LLC Agreement.
“Disabled” means the Employee’s inability to perform, with or without reasonable
accommodation, the essential functions of his position with the Company for a
period of 180 consecutive days due to mental or physical incapacity, as
determined by mutual agreement of a physician selected by the Company or its
insurers and a physician selected by the Employee; provided, however, if the
opinion of the Company’s physician and the Employee’s physician conflict, the
Company’s physician and the Employee’s physician shall together agree upon a
third physician, whose opinion shall be binding.
“EBITDA” means the Company’s Earnings Before Interest, Taxes, Depreciation and
Amortization.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means, at the time of the valuation of the applicable Series
B Units, the amount that would be distributable to the holders of such Units if
the Company Market Value determined at the time of such valuation were
distributed to the holders of all of the Membership Interests in complete
liquidation pursuant to the rights and preferences set forth in Section 6.1 of
the LLC Agreement (or any provision of the LLC Agreement that replaces such
Section 6.1 as the result of an amendment to the LLC Agreement after the date
hereof) as in effect immediately prior to such valuation.
“Good Reason” means (1) either a diminution of the Employee’s duties, or a
change in the Employee’s title or reporting relationship, that results in a
materially adverse impact on the Employee’s seniority, standing or role at the
Company, or (2) a material reduction in the Employee’s annual base salary.
“Initial Majority Sponsor Units” means the Company’s common units issued to the
Majority Sponsors in connection with the closing of the Transaction, and shall
include any units, securities or other property or interests received by the
Majority Sponsors (or transferee of such units in an Equity Syndication) in
respect of such units in connection with any distribution, unit split or
combination of units, recapitalization, conversion, reorganization,
consolidation, split-up, spin-off, combination, repurchase, merger, exchange of
units or other transaction or event that affects the Company’s common units
occurring after the date of issuance.
“Involuntary Termination” means any termination of the Employee’s employment
with a Nexeo Employer which:
(a)    is a termination by the employer for any other reason whatsoever or for
no reason at all, in the sole discretion of the employer other than (i) upon the
Employee’s death, (ii) because the Employee is determined to be Disabled or
(iii) for Cause; or
(b)    results from the Employee’s voluntary termination of employment for Good
Reason.


--------------------------------------------------------------------------------



“LIBOR” means on any day, the interest rate per annum equal to the rate per
annum reported on such day (or if such day is not a Business Day, on the prior
Business Day) in the eastern edition of the Wall Street Journal “Money Rates”
section as the one-month London Interbank Offered Rate for U.S. dollar deposits
(or if the Wall Street Journal shall cease to be publicly available, then LIBOR
shall be as reported by any publicly available source of similar market data
selected by the Company that, in the Company’s reasonable judgment, accurately
reflects such London Interbank Offered Rate).
“Liquidity Event” shall occur on the date of (a) a transaction, including any
financial restructuring transaction, which when aggregated, if applicable, with
any other prior transaction (whether or not related), results in the cumulative
sale, transfer or other disposition of more than 65% of the Initial Majority
Sponsor Units and with respect to which the Majority Sponsors have received only
cash, marketable securities or any combination of cash or marketable securities;
(b) an underwritten initial public offering of equity securities by the Company
or Nexeo Solutions (or any of their Affiliates or Subsidiaries that will be a
successor to the Company or Nexeo Solutions) pursuant to an effective
registration statement under the Securities Act or the consummation of a similar
initial public offering pursuant to a comparable process under applicable
foreign securities laws which results in equity securities of the Company or
Nexeo Solutions (or any of their Affiliates or Subsidiaries that will be a
successor to the Company or Nexeo Solutions) being listed on a national
securities exchange in the U.S. or another country or (c) any other transaction
or series of transactions (whether or not related) determined by the Board, in
its sole discretion, to constitute a “Liquidity Event.”
“Majority Sponsors” shall mean, collectively or individually as the context
requires, TPG Partners VI, L.P. and/or their respective affiliates.
“Membership Interests” has the meaning assigned to such term in the LLC
Agreement.
“MoM” means a number, determined on each Liquidity Event, equal to the quotient
of (a) all cash received directly or indirectly by the Majority Sponsors in
connection with the Liquidity Event, including all cash dividends and other
distributions made directly or indirectly to the Majority Sponsors, in respect
of the Initial Majority Sponsor Units sold, transferred or otherwise disposed of
on or prior to the date on which the Liquidity Event occurs, divided by (b) the
aggregate purchase price paid by such Majority Sponsors for the Initial Majority
Sponsor Units.
“Permitted Transferee” has the meaning assigned to such term in the LLC
Agreement.
“Person” has the meaning assigned to such term in the LLC Agreement.
“Securities Act” has the meaning assigned to such term in the LLC Agreement.
“Series B Units” has the meaning assigned to such term in the LLC Agreement.
“Subsidiary” has the meaning assigned to such term in the LLC Agreement.
“Threshold Value” has the meaning assigned to such term in the LLC Agreement.
“Transaction” means the transactions contemplated under that certain Agreement
of Purchase and Sale, dated as of November 5, 2010, by and between Ashland, Inc.
and TPG Accolade, LLC (TPG Accolade, LLC has since been renamed “Nexeo
Solutions, LLC”).
“Transaction Documents” has the meaning assigned to such term in the LLC
Agreement.
“Units” has the meaning assigned to such term in the LLC Agreement.


--------------------------------------------------------------------------------



“Unvested Units” has the meaning assigned to such term in the LLC Agreement.
“Vested Units” has the meaning assigned to such term in the LLC Agreement.




